Exhibit 10.70

 

AMENDED EXECUTIVE SALARY CONTINUATION AGREEMENT

This Amended Executive Salary Continuation Agreement (the “Agreement”) is made
effective as of December 31, 2006 (the “Effective Date”), and is entered into by
and between Central Valley Community Bank (the “Bank”) and Shirley Wilburn (the
“Executive”), each a “Party” and together the “Parties.”  This Agreement amends
in its entirety that certain Executive Salary Continuation Agreement dated April
1, 2001 by and between the Bank and Executive, which was subsequently amended by
the Parties on February 1, 2005 (as amended, the “Prior Agreement”).

RECITALS

A.            The Executive is a valued Executive of the Bank.

B.            In 2001, the Bank’s Board of Directors (the “Board”) determined
that the Executive’s services to the Bank were valuable, and, accordingly,
agreed to make certain payments to the Executive pursuant to the Prior
Agreement.

C.            In 2005, the Bank agreed to provide an additional benefit and
amended the Prior Agreement.

D.            Certain parts of the Agreement are inconsistent with the original
intent of the Parties.  Accordingly, the Parties now wish to clarify their
original intent by amending the Agreement as provided herein.

E.             The Parties intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and shall be considered a non-qualified benefit plan
for purposes of the tax Code and the Employee Retirement Security Act of 1974,
as amended (“ERISA”).  The Executive is fully advised of the Bank’s financial
status and has had input in the design of this plan.

AGREEMENT

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

I.              EMPLOYMENT

The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine.  The Executive will continue in the employ of the Bank
in such capacity and with such duties and responsibilities as may be assigned to
her, and with such compensation as may be determined from time to time by the
Board.  At all times, unless modified in writing, employment shall be deemed
at-will.

1


--------------------------------------------------------------------------------


II.            FRINGE BENEFITS

The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase.  The
Executive has no option to take any current payment or bonus in lieu of these
benefits except as specifically set forth hereinafter.

III.           RETIREMENT AND EARLY RETIREMENT BENEFIT

A.            Original Benefit

1.             Retirement Benefit.

If the Executive Retires on or after the December 31, 2007, the Bank shall pay
the Executive an annual retirement benefit equal to Forty Thousand Dollars
($40,000), in equal monthly installments (1/12 of the annual benefit) for a
period of one hundred and eighty (180) months, commencing with the first day of
the month following the date of the Executive’s Retirement.  Beginning on the
thirteenth month that the retirement benefit is paid, and continuing thereafter
until paid in full, the annual benefit shall be increased each year by three
percent (3%) from the previous year’s benefit to account for cost of living
increases.  In the event of death, Section V of this Agreement shall control.

For purposes of this Agreement, “Retirement” and “Retire” shall mean that the
Executive remains in the continuous employ of the Bank from the date of this
Agreement and then retires from active employment (and her employment
terminates) with the Bank, after having attained age sixty (60).

2.             Early Retirement Benefit.

If the Executive Retires prior to December 31, 2007, the Bank shall pay the
Executive an annual early retirement benefit, based on the month of retirement,
equal to:

Month of Retirement

 

Amount of Early Retirement Benefit

 

December, 2006

 

$

36,000

 

January, 2007

 

$

36,333

 

February, 2007

 

$

36,667

 

March, 2007

 

$

37,000

 

April, 2007

 

$

37,333

 

May, 2007

 

$

37,667

 

June, 2007

 

$

38,000

 

July, 2007

 

$

38,333

 

August, 2007

 

$

38,667

 

September, 2007

 

$

39,000

 

October, 2007

 

$

39,333

 

November, 2007

 

$

39,667

 

December, 2007

 

$

40,000

 

 

2


--------------------------------------------------------------------------------


The early retirement benefit shall be paid in equal monthly installments (1/12
of the annual benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of the Executive’s
Retirement.  Beginning on the thirteenth month that the benefit is paid, and
continuing thereafter until paid in full, the annual benefit shall be increased
each year by three percent (3%) from the previous year’s benefit to account for
cost of living increases.  In the event of death, Section V of this Agreement
shall control.

B.            Additional Benefit

1.             Additional Retirement Benefit.

If the Executive Retires on or after the December 31, 2013, the Bank shall pay
the Executive an additional retirement benefit as a lump sum, which shall be
equal to the present value (determined in accordance with the assumptions set
forth in Section IX(L)) of Ten Thousand Dollars ($10,000) paid in equal monthly
installments (1/12 of the annual benefit) for a period of one hundred and eighty
(180) months, commencing with the first day of the month following the date of
the Executive’s Retirement, with 3% cost of living increases annually after the
first year.  In the event of death, Section V of this Agreement shall control.

2.             Additional Early Retirement Benefit.

If the Executive Retires prior to December 31, 2013, the Bank shall pay the
Executive an additional early retirement benefit as a lump sum which shall be
equal to the present value (determined in accordance with the assumptions set
forth in Section IX(L)) of the following amounts (based on the month in which
Executive retires):

Month of Retirement

 

Amount of Early Retirement Benefit

 

December, 2006

 

$

3,000

 

January, 2007

 

$

3,083

 

February, 2007

 

$

3,167

 

March, 2007

 

$

3,250

 

April, 2007

 

$

3,333

 

May, 2007

 

$

3,417

 

June, 2007

 

$

3,500

 

July, 2007

 

$

3,583

 

August, 2007

 

$

3,667

 

September, 2007

 

$

3,750

 

October, 2007

 

$

3,833

 

November, 2007

 

$

3,917

 

December, 2007

 

$

4,000

 

January, 2008

 

$

4,083

 

February, 2008

 

$

4,167

 

March, 2008

 

$

4,250

 

April, 2008

 

$

4,333

 

May, 2008

 

$

4,417

 

June, 2008

 

$

4,500

 

 

3


--------------------------------------------------------------------------------


 

July, 2008

 

$

4,583

 

August, 2008

 

$

4,667

 

September, 2008

 

$

4,750

 

October, 2008

 

$

4,833

 

November, 2008

 

$

4,917

 

December, 2008

 

$

5,000

 

January, 2009

 

$

5,083

 

February, 2009

 

$

5,167

 

March, 2009

 

$

5,250

 

April, 2009

 

$

5,333

 

May, 2009

 

$

5,417

 

June, 2009

 

$

5,500

 

July, 2009

 

$

5,583

 

August, 2009

 

$

5,667

 

September, 2009

 

$

5,750

 

October, 2009

 

$

5,833

 

November, 2009

 

$

5,917

 

December, 2009

 

$

6,000

 

January, 2010

 

$

6,083

 

February, 2010

 

$

6,167

 

March, 2010

 

$

6,250

 

April, 2010

 

$

6,333

 

May, 2010

 

$

6,417

 

June, 2010

 

$

6,500

 

July, 2010

 

$

6,583

 

August, 2010

 

$

6,667

 

September, 2010

 

$

6,750

 

October, 2010

 

$

6,833

 

November, 2010

 

$

6,917

 

December, 2010

 

$

7,000

 

January, 2011

 

$

7,083

 

February, 2011

 

$

7,167

 

March, 2011

 

$

7,250

 

April, 2011

 

$

7,333

 

May, 2011

 

$

7,417

 

June, 2011

 

$

7,500

 

July, 2011

 

$

7,583

 

August, 2011

 

$

7,667

 

September, 2011

 

$

7,750

 

October, 2011

 

$

7,833

 

November, 2011

 

$

7,917

 

December, 2011

 

$

8,000

 

January, 2012

 

$

8,083

 

February, 2012

 

$

8,167

 

March, 2012

 

$

8,250

 

April, 2012

 

$

8,333

 

May, 2012

 

$

8,417

 

June, 2012

 

$

8,500

 

July, 2012

 

$

8,583

 

August, 2012

 

$

8,667

 

 

4


--------------------------------------------------------------------------------


 

September, 2012

 

$

8,750

 

October, 2012

 

$

8,833

 

November, 2012

 

$

8,917

 

December, 2012

 

$

9,000

 

January, 2013

 

$

9,083

 

February, 2013

 

$

9,167

 

March, 2013

 

$

9,250

 

April, 2013

 

$

9,333

 

May, 2013

 

$

9,417

 

June, 2013

 

$

9,500

 

July, 2013

 

$

9,583

 

August, 2013

 

$

9,667

 

September, 2013

 

$

9,750

 

October, 2013

 

$

9,833

 

November, 2013

 

$

9,917

 

December, 2013

 

$

10,000

 

 

calculated as if paid in equal monthly installments (1/12 of the annual benefit)
for a period of one hundred and eighty (180) months, commencing with the first
day of the month following the date of the Executive’s Retirement, with 3% cost
of living increases annually after the first year.  In the event of death,
Section V of this Agreement shall control.

IV.           DEATH BENEFIT

In the event of the Executive’s death, no Benefits shall be payable hereunder
and this Agreement shall automatically terminate.  If the Executive is already
in pay status at the time of her death, no further payments will be made, and
her right to any additional payments will terminate.  Notwithstanding the
foregoing, in the event that the Policies described in that certain Amended Life
Insurance Endorsement Method Split Dollar Plan Agreement between the Bank and
Executive of even date herewith (the “Split Dollar Plan”) are surrendered, lapse
or are otherwise terminated by the Bank, and the Bank does not replace such
Policies with other comparable life insurance, such that no death benefits are
payable under the Split Dollar Plan, then in the event of Executive’s death,
Executive’s beneficiaries under the Split Dollar Plan shall be entitled to the
payment of the benefits, if any, described in Section VI(A) or VI(B) of the
Split Dollar Plan, as applicable, in lieu of any other benefit under this
Agreement.

V.            TERMINATION OF EMPLOYMENT AND DISABILITY

A.            Termination of Employment.

Except as provided in (B) below, if the Executive terminates employment prior to
Retirement, the Bank shall pay the Executive benefits as provided in III(A) and
III(B) above, equal to the amount and in the same form that the Executive would
have received had she retired on the first day of the month during which the
termination occurred.  In the event of death, Section V of this Agreement shall
control.

5


--------------------------------------------------------------------------------


B.            Termination of Employment For Cause.

In the event Executive’s employment terminates For Cause prior to Retirement,
then this Agreement shall immediately terminate and the Executive shall forfeit
all benefits and shall not be entitled to receive any benefits under this
Agreement.  “For Cause” shall mean any of the following actions by Executive
that result in an adverse effect on the Bank: (1) gross negligence or gross
neglect; (2) the commission of a felony or gross misdemeanor involving moral
turpitude, fraud, or dishonesty; (3) the willful violation of any law, rule, or
regulation (other than a traffic violation or similar offense); (4) an
intentional failure to perform stated duties; or (5) a breach of fiduciary duty
involving personal profit.  If a dispute arises as to whether termination of
employment was For Cause, such dispute shall be resolved by arbitration as set
forth in this Agreement.

C.            Disability.

In the event the Executive becomes Disabled prior to retirement or termination
of employment, and Executive’s employment terminates because of such Disability,
the Bank shall pay the Executive benefits as provided in III(A) and III(B)
above, equal to the amount and in the same form that the Executive would have
received had she retired on the first day of the month in which termination of
employment due to Disability occurred.  “Disabled” or “Disability” shall mean
that the Executive (1) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering Bank employees.  If there is a
dispute regarding whether the Executive is Disabled, such dispute shall be
resolved by a mutually agreeable physician.  Such resolution shall be binding
upon all Parties to this Agreement.  The determination of Disability shall be
made in a uniform and nondiscriminatory manner applied to all Bank employees
under similar circumstances.  Notwithstanding anything to the contrary, the term
“Disability” shall be interpreted in accordance with Section 409A.  In the event
of death, Section V of this Agreement shall control.

VI.           CHANGE OF CONTROL

Upon a Change of Control, if, within twelve (12) months of the Change of
Control, (i) the Executive’s employment terminates (voluntarily or
involuntarily) for any reason, other than For Cause; (ii) the Executive’s job
responsibilities substantially change; or (iii) the Executive is relocated, then
the Bank shall pay the Executive a lump sum payment equal to the present value
(calculated using the assumptions set forth in section IX(L), determined as of
the date of payment) of one hundred percent (100%) of the benefit that the
Executive would have received under Section III(A) had the Executive been
employed by the Bank until December 31, 2007, and the benefit that the Executive
would have received under Section III(B) had the Executive been employed by the
Bank until December 31, 2013.  The lump sum payment shall be made on the first
day of the month following the date of the act giving rise to the payment (i.e.,
the date of termination of employment, substantial change in job
responsibilities or relocation).  Change of Control benefit projections are
described in Exhibit A attached hereto.

6


--------------------------------------------------------------------------------


A “Change of Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank.  However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change of Control of the Bank.  Further, an increase in
the percentage of stock owned by any one person, or persons acting as a group,
as a result of a transaction in which the Bank acquires its stock in exchange
for property will not be considered to cause a Change of Control of the Bank. 
Transfers of Bank stock on account of deaths or gifts, transfers between family
members or transfers to a qualified retirement plan maintained by the Bank shall
not be considered in determining whether there has been a Change of Control. 
For purposes of this Section, the term “Bank” shall include any holding company,
meaning any corporation that is a majority shareholder of the Bank.  A “Change
of Control” shall be interpreted in accordance with the definition of “Change in
Ownership” under Section 409A, and to the extent that an event or series of
events does not constitute a “Change in Ownership” under Section 409A, the event
or series of events shall not constitute a “Change of Control” under this
Agreement.

VII.         SPECIFIED EMPLOYEE REQUIREMENTS

Notwithstanding anything to the contrary, benefit payments made under this
Agreement shall be delayed so that no payments are made during the first six (6)
months following termination of employment, if such delay is required by the
Specified Employee requirements of section 409A.

VIII.        RESTRICTIONS ON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement.  The Executive or
any successor in interest shall be and remain simply a general creditor of the
Bank in the same manner as any other creditor having a general claim for matured
and unpaid compensation.

The Bank reserves the absolute right, at its sole discretion, to purchase life
insurance in amounts sufficient to secure the Benefits provided under this
Agreement.  The Bank further reserves the absolute right, at its sole
discretion, to establish a grantor trust which may be used to hold assets of the
Bank which are maintained as reserves against the Bank’s unfunded, unsecured
obligations hereunder.  Such reserves shall at all times be subject to the
claims of the Bank’s creditors and the creditors of any affiliate of the Bank
that is also an employer of the Executive.  To the extent such trust or other
vehicle is established, the Bank’s obligations hereunder shall be reduced to the
extent such assets are utilized to meet its obligations hereunder.  Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64, 1992-33 IRB 11
(8-17-92).  The Bank reserves the absolute right, in its sole discretion, to
terminate any such life insurance or grantor trust at any time, in whole or in
part.  At no time shall any Executive be deemed to have any lien or right, title
or interest in or to any specific investment or to any assets of the Bank.  If
the Bank elects to invest in a life insurance, disability or annuity policy upon
the life of the Executive, then the

7


--------------------------------------------------------------------------------


Executive shall assist the Bank by freely submitting to a physical exam and
supplying such additional information necessary to obtain such insurance or
annuities.

IX.           MISCELLANEOUS

A.            Alienability and Assignment Prohibition.

Neither the Executive, nor the Executive’s spouse, nor any other
beneficiary(ies) under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the Benefits payable hereunder nor shall any of such Benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by the Executive or the Executive’s beneficiary(ies),
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.  In the event the Executive or any beneficiary attempts
assignment, commutation, hypothecation, transfer or disposal of the Benefits
hereunder, the Bank’s liabilities and obligations under this Agreement shall
cease and terminate immediately.

B.            Binding Obligation of the Bank and any Successor in Interest.

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agrees, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement.  This Agreement shall be
binding upon the Parties hereto, their successors, beneficiaries, heirs and
personal representatives.

C.            Amendment or Revocation.

It is agreed by and between the Parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.

D.            Gender.

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

E.             Effect on Other Bank Benefit Plans.

Nothing contained in this Agreement shall affect the right of the Executive to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

F.             Headings.

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

8


--------------------------------------------------------------------------------


G.            Applicable Law.

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.

H.            12 U.S.C. § 1828(k).

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

I.              Partial Invalidity.

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

J.             Not a Contract of Employment.

This Agreement shall not be deemed to constitute a contract of employment
between the Parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.

K.            Effective Date.

The Effective Date of this Agreement shall be December 31, 2006.

L.             Present Value.

All present value calculations under this Agreement shall be based on the
following discount rate:

Discount Rate:

 

The discount rate as used in the APB 12 calculations for this Agreement.

 

M.           Contradiction in Terms of Agreement and Exhibits.

If there is a contradiction in the terms of this agreement and the exhibits
attached hereto with respect to the benefits payable, then the terms set forth
in the Agreement shall control.

X.            ERISA PROVISIONS

A.            Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Agreement shall be Central
Valley Community Bank.  The Board, in its discretion, may appoint one or more
individuals to serve in this capacity.  As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement.  The Named Fiduciary may delegate

9


--------------------------------------------------------------------------------


to others certain aspects of the management and operation responsibilities of
the Agreement including the employment of advisors and the delegation of
ministerial duties to qualified individuals.

B.            Claims Procedure and Arbitration.

In the event a dispute arises with respect to Benefits under this Agreement and
the disputed Benefits are not paid, then the Executive or his beneficiaries may
make a written claim to the Named Fiduciary and Plan Administrator named above
within sixty (60) days from the date payments are refused.  The Named Fiduciary
and Plan Administrator shall review the written claim and if the claim is
denied, in whole or in part, they shall respond in writing within sixty (60)
days of receipt of such claim, stating specific reasons for such denial,
reference to the provisions of this Agreement upon which the denial is based and
any additional material or information necessary to perfect the claim.  Such
written notice shall further indicate the additional steps to be taken by
claimant(s) if a further review of the claim is desired.  A claim shall be
deemed denied if the Named Fiduciary and Plan Administrator fail to take any
action within the aforesaid sixty-day period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
 Claimants may review this Agreement or any documents relating thereto and
submit any written issues and comments it may feel appropriate.  In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim.  This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of this Agreement
upon which the decision is based.

If claimants continue to dispute the Benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration.  The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants.  The Arbitrator shall operate under any generally
recognized set of arbitration rules.  The Parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.

Where a dispute arises as to Benefits forfeited as a result of the Bank’s
discharge of the Executive For Cause, such Benefits dispute shall likewise be
submitted to arbitration as above-described and the Parties hereto agree to be
bound by the decision thereunder.

XI.                                TERMINATION OR MODIFICATION OF AGREEMENT BY
REASON OF CHANGES IN THE LAW, RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form.  If any such assumptions should change and such change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly.  Upon a Change of Control, this
paragraph shall become null and void effective immediately upon such Change of
Control.

10


--------------------------------------------------------------------------------


XII.         EXCESS PARACHUTE PAYMENTS

Notwithstanding any provision of this Agreement to the contrary, if all or a
portion of any benefit payment under this Agreement, alone or together with any
other compensation or benefit, will be a non-deductible expense to the Bank by
reason of Code section 280G, the Bank may, in its sole discretion, reduce the
benefits payable under this Agreement as necessary to avoid the application of
section 280G.  The Bank shall have the power to reduce benefits payable under
this Agreement to zero, if necessary.

XIII.        COMPETITION AFTER TERMINATION OF EMPLOYMENT

The Bank shall not pay any benefit under this Agreement if the Executive,
without the prior written consent of the Bank, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a 50
mile radius) of the business of the Bank, which enterprise is, or may deemed to
be, competitive with any business carried on by the Bank as of the date of
termination of the Executive’s employment or his retirement.  This section shall
not apply following a Change of Control.

XIV.        PROHIBITION AGAINST ACCELERATION.

Notwithstanding anything to the contrary, neither the time nor amount of
payments under this Agreement may be accelerated unless such acceleration is
permissible under both applicable law and under the Agreement.

IN WITNESS WHEREOF, the Parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on 12/31/06 and that, upon
execution, each has received a conforming copy.

BANK:

 

EXECUTIVE:

 

 

 

CENTRAL VALLEY COMMUNITY BANK

 

SHIRLEY WILBURN

 

 

 

By:

/s/ Daniel J. Doyle

 

 

/s/ Shirley Wilburn

 

Name: Daniel J. Doyle

 

Shirley Wilburn

Title: President and Chief Executive Officer

 

 

 

11


--------------------------------------------------------------------------------


EXHIBIT A

Executive Salary Continuation Plan

 

Plan Year Reporting

Schedule A

 

 

 

Shirley Gail Wilburn

Birth Date: 2/4/1943

Plan Anniversary Date: 1/1/2006

Normal Retirement: 12/31/2013, Age 70

Payments: Monthly for 15 years

 

 

 

 

 

 

 

 

Early Retirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2006

 

Disability

 

Change in Control

 

 

 

 

 

 

 

 

 

Lump Sum Benefit

 

Annual Benefit

 

Lump Sum Benefit

 

 

 

 

 

 

 

 

 

Amount Payable at

 

Amount Payable at

 

Amount Payable at

 

Values

 

 

 

 

 

Accrual

 

Separation from Service

 

Separation from Service

 

Separation from Service

 

as of

 

Discount Rate

 

Benefit Level

 

Balance

 

Vesting

 

Based on

 

Vesting

 

Based on

 

Vesting

 

Based on Accrual

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

Dec 2006

 

6.00

%

10,000

 

35,726

 

100

%

35,726

 

100

%

3,000

 

100

%

78,328

 

Dec 2007(1)

 

6.00

%

10,000

 

47,635

 

100

%

47,635

 

100

%

4,000

 

100

%

83,159

 

Dec 2008

 

6.00

%

10,000

 

59,544

 

100

%

59,544

 

100

%

5,000

 

100

%

88,288

 

Dec 2009

 

6.00

%

10,000

 

71,453

 

100

%

71,453

 

100

%

6,000

 

100

%

93,734

 

Dec 2010

 

6.00

%

10,000

 

83,361

 

100

%

83,361

 

100

%

7,000

 

100

%

99,515

 

Dec 2011

 

6.00

%

10,000

 

95,270

 

100

%

95,270

 

100

%

8,000

 

100

%

105,653

 

Dec 2012

 

6.00

%

10,000

 

107,179

 

100

%

107,179

 

100

%

9,000

 

100

%

112,169

 

Dec 2013

 

6.00

%

10,000

 

119,088

 

100

%

119,088

 

100

%

10,000

 

100

%

119,088

 

 

December 31, 2013 Retirement; January 1, 2014 First Payment Date

--------------------------------------------------------------------------------

(1) The first line reflects 12 months of data, January 2007 to December 2007

 

(2) The benefit mount includes a 3.00% guaranteed inflator in the payout period.

 

(3) Beginning on the first anniversary during the applicable installment period
and each anniversary thereafter, the annual benefit amount shall increase by
3.00%.  The annual benefit amount will be distributed in 12 equal monthly
payments for a total of 18

1).  The Normal Retirement Benfit is payable in a lump sum, based on the Present
Value of $10,000 annual benefit paid in 180 monthly installments, assuming a 3%
annual inflator after the first year. 

2).  The Early Retirement Benefit above is the Present

*IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL.  IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

12


--------------------------------------------------------------------------------


Shirley Gail Wilburn

Birth Date: 2/4/1943

Plan Anniversary Date: 1/1/2006

Normal Retirement: 12/31/2013, Age 64

Payments: Monthly for 15 years

 

 

 

 

 

 

 

 

Early Retirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/31/2006

 

Disability

 

Change in Control

 

 

 

 

 

 

 

 

 

Lump Sum Benefit

 

Annual Benefit

 

Lump Sum Benefit

 

 

 

 

 

 

 

 

 

Amount Payable at

 

Amount Payable at

 

Amount Payable at

 

Values

 

 

 

 

 

Accrual

 

Separation from Service

 

Separation from Service

 

Separation from Service

 

as of

 

Discount Rate

 

Benefit Level

 

Balance

 

Vesting

 

Based on

 

Vesting

 

Based on

 

Vesting

 

Based on Accrual

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

Dec 2006

 

6.00

%

40,000

 

428,715

 

100

%

36,000

 

100

%

36,000

 

100

%

448,677

 

Dec 2007(1)

 

6.00

%

40,000

 

476,350

 

100

%

40,000

 

100

%

40,000

 

100

%

476,350

 

 

December 31, 2007 Retirement; January 1, 2008 First Payment Date

--------------------------------------------------------------------------------

(1) The first line reflects 12 months of data, January 2007 to December 2007

 

(2) The benefit mount includes a 3.00% guaranteed inflator in the payout period.

 

(3) Beginning on the first anniversary during the applicable installment period
and each anniversary thereafter, the annual benefit amount shall increase by
3.00%. The annual benefit amount will be distributed in 12 equal monthly
payments for a total of 18

*IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND
THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A
TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT
AMOUNT BASED ON THE DATE OF THE EVENT.

13


--------------------------------------------------------------------------------